Bealey, J.
It is settled by Needham, v. Fitchburg, ante, 354, that on the agreed facts in the present case, Hinds, during the time he was an inmate of the tuberculosis department of the “Lakeville State Sanatorium,” had his legal settlement in the defendant city. It having been agreed that no security was given for his support, nor any payment made therefor, and the amount not being in dispute, judgment for the plaintiff should be entered. St. 1902, c. 213, as amended by St. 1907, c. 386. St. 1907, c. 474, § 10, as amended by St. 1912, c. 17, § 1.

So ordered.